Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 4 and 6 are canceled. Claims 1-3, 5, 7-15, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2019/006438 filed on 5/29/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 7-9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0169780 A1 Chen et al. (hereinafter Chen) in view of US 2015/0145671 A1, Cohen et al. (hereinafter Cohen).


As to claim 1, Chen discloses a laundry data analysis apparatus comprising: 
a communication unit configured to receive an image including laundry data related to characteristics of laundry from an image acquisition apparatus corresponding to a group including at least one member (Figs 1, 3; pars 0005, 0016-0018, 0028, 0043, sensor/camera captured images being used to train the machine learning model, identify characteristics of laundry (e.g. fabric types, size, etc.); Fig 4; pars 0026, 0049, 0051-0052, the laundry appliance as part of a home network connecting the home devices (e.g. washing machine) with access to network hub, external devices, or cloud-based services with user profile, personalized treatment process, washing machine control etc.); and 
a processor configured to recognize the laundry data from the received image, acquire additional data related to the characteristics of the laundry on the basis of the recognized laundry data, (Figs 2D, 3 pars 0016-0017, 0028, 0041, 0043, various laundry data being captured from the received image corresponding characteristics of the laundry items), store laundry information including the laundry data and the additional data into a database (Figs 3; pars 0025, 0055, storing laundry data), and 
acquire member characteristic information of each of the at least one member from a plurality of laundry information corresponding to the group stored in the database (Fig 2A; pars 0031, 0034, obtaining history data including a washing machine previous setting, such as wash cycle setting; Fig 4; par 0049);
wherein the image includes a tag attached to the laundry, the processor recognizes the laundry data that are included in any one type of a text and a figure included in the tag (par 0043, the training samples include images captured for different situations including different laundry items, fabric types, colors, variations of the same fabric type, load levels, etc. and the tags for the images (e.g. fabric type); Figs 2A, 3; pars 0005, 0024, 0028, Table I, 0030, the training samples being used to train laundry images and attributes captured from sensors). Chen also discloses a home network connecting a laundry appliance and cloud-based services via a local area network or a wide area network, which enables communicating the product related information captured and information from the cloud-based services (e.g. server) (Fig 4; pars 0005, 0026, 0049, 0052-0053).Chen does not expressly teach the laundry information being stored into a database. 

Nevertheless, Cohen, in the same or similar field of endeavor, further teaches acquiring additional data related to the characteristics of the laundry on the basis of the recognized laundry data, (Figs 3; pars 0023-0026, clothing tag including information and  characteristics of clothing), store laundry information including the laundry data and the additional data into a database (Figs 1, 8; pars 0031, 0035, 0047, storing clothing information into a database); controlling the communication unit to transmit product number information to a server if the product number information is recognized as the laundry data (Fig 1, communication between client machine, application servers, and database; Figs 2, 4, 14; pars 0023-0024, 0027, 0030-0035, 0038-0039, 0047, product identification number information) and receives the additional data about laundry corresponding to the product number information from the server through the communication unit (Figs 1-2, 4, 14; pars 0023-0024, 0027, 0030-0035, 0038-0039, 0047, 0060).
Therefore, consider Chen and Cohen’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Cohen’s teachings in Chen to provide a smart laundry appliance system by accessing and utilizing clothing characteristics and product information.

As to claim 2, Chen as modified discloses the laundry data analysis apparatus of claim 1, further comprising a memory configured to store a laundry data recognition model, which is trained using a machine learning or deep learning algorithm, for recognizing the laundry data from the image (Chen: par 0055, various memory for computer programing (for machine learning algorithms) and data storage (sensor input data, data being trained/processed); Cohen: Figs 1, 3; pars 0023-0024, a memory or storage unit storing various data or information associated with corresponding article of clothing).As to claim 3, Chen as modified discloses the laundry data analysis apparatus of claim 2, wherein the processor inputs the image received from the image acquisition apparatus as an input datum of the laundry data recognition model (Chen: Fig 3: 321-322; pars 0041-0042, 0048), acquires the laundry data recognized from the laundry data recognition model, and updates the laundry data recognition model on the basis of the image and the recognized laundry data (Chen: Fig 3; par 0047, the machine learning model 220 being continuously trained and updated).4. (Canceled)
As to claim 5, Chen as modified discloses the laundry data analysis apparatus of claim 1, wherein the laundry data includes at least one of product number information, color information, size information, material information, manufacturer information, or manufacturing date information of the laundry (Chen: pars 0028-0029, color mix, fabric type, size of laundry items, etc.; Cohen: pars 0024, 0035, product information).6. (Canceled)
As to claim 7, Chen as modified discloses the laundry data analysis apparatus of claim 5, wherein the addition data include at least one of kind information, brand information, selling price information, main age group information, sex information, or manufacturing date information of the laundry (Chen: par 0028, type of laundry items; par 0051, gender and age information; Cohen: pars 0024-0025, 0035, 0047, product information or brand, color information).As to claim 8, Chen as modified discloses the laundry data analysis apparatus of claim 7, wherein the processor classifies each of the plurality of laundry information corresponding to the group on the basis of at least one of size information, main age group information, or sex information, and discriminates at least one member included in the group on the basis of the classification result (Chen: pars 0028-0029, color mix, fabric type, size of laundry items, etc.; Cohen: pars 0024-0025, 0035, 0047).  Note the machine learning model identifying different attributes (Chen: par 0028, Table I) discriminates different members in a group of different materials or fabric types and weights (e.g. classification results).As to claim 9, Chen as modified discloses the laundry data analysis apparatus of claim 8, wherein the processor acquires the member characteristic information including at least one of sex, an age group, or a size of each of the at least one member on the basis of laundry information corresponding to each of the discriminated at least one member (Chen: par 0028, type of laundry items; par 0051, gender and age information).


As to claim 15, Chen discloses the laundry data analysis apparatus of claim 1, wherein the processor transmits the member characteristic information to an external server to provide customized information based on the member characteristic information to a member included in the group (Chen: pars 0032-0035, 0047, 0049, 0053, washing machine settings/modes configuration through cloud based service (e.g. server); Cohen: Figs 1, 3; pars 0024-0025, 0035, 0042-0044, 0047).

Claims 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cohen and further in view of US 2018/01066389 A1, 
Wu et al. (hereinafter Wu).


As to claim 10, Chen as modified discloses the laundry data analysis apparatus of claim 7, wherein the member characteristic information includes at least one of a preference brand, an average price, or an average wash cycle of each of the at least one member included in the group (Chen: pars 0031, 0033-0035, 0037, different wash/spin cycles for different fabric types, weights etc.).  Chen as modified does not specifically indicating using an average wash cycle.  Wu, in the same or similar field of endeavor, further teaches average wash cycle or spin cycle may be selected for washer settings (par 0042). Therefore, consider Chen as modified and Wu’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Wu’s teachings on average wash cycle in Chen as modified’s teachings to use an average wash cycle in washing machine setting for particular type of laundry items.
As to claim 13, Chen as modified discloses the laundry data analysis apparatus of claim 10, wherein the processor infers the average wash cycle information on the basis of a point in time when each of a plurality of corresponding laundry information is acquired, for each of the at least one member (pars 0042, 0064).
As to claim 14, Chen as modified discloses the laundry data analysis apparatus of claim 10, wherein the processor generates wash course information on the basis of manufacturing date information of laundry information corresponding to a first member included in the group and an average wash cycle information of member characteristic information of the first member (Chen: pars 0032-0035, 0040, setting up washing mode based on manufacturing information and instruction; Wu: pars 0042, 0064, average washing cycle/duration for cleaning requirement of the laundry items), and transmits the generated wash course information to a laundry treatment apparatus corresponding to the first member (Chen: pars 0032-0034, 0055, washing course information including washing machine settings/mode can be provided for proper washing of identified laundry items).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cohen and further in view of US 2010/0153187 A1, 
Ghani et al. (hereinafter Ghani).

As to claim 11, Chen as modified discloses the laundry data analysis apparatus of claim 10, but does not expressly teach the processor infers a preference brand of each of the at least one member on the basis of the brand information of a plurality of corresponding laundry information for each of the at least one member. Ghani, in the same or similar field of endeavor, further teaches a technique for determining and analyzing attributes of products based on descriptions of those products or labeled training data and generating individual’s preferences for categories of products (pars 0005-0007). Such analysis includes inferring brand appeal and its price point (pars 0020-0021, Tables 1, 3, 0030, 0043).Therefore, consider Chen as modified and Ghani’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Ghani’s teachings in Chen as modified’s teachings to better understand laundry user’s brand preference through an analysis of laundry attributes.
As to claim 12, Chen as modified discloses the laundry data analysis apparatus of claim 10, wherein the processor infers an average price of laundry that each of the at least one member has on the basis of the selling price information of a plurality of corresponding laundry information, for each of the at least one member (Chen: pars 0028-0029; Ghani: pars 0020-0021, 0039, inferring or estimating an average price of laundry clothing with different brands, fabric, etc.). 

Response to Arguments
Applicant’s arguments have been fully considered but they are moot in light of new ground(s) of rejection.

Examiner’s Note
9.	Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661